DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendment to claims 33 and 38-40 filed 02/17/2022 has been fully considered but they are not persuasive. Applicant’s amendment to the independent claim 33 significantly changes the scope of the invention as a whole.  
Applicant’s arguments with respect to claim 33 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
	Further, it is respectfully pointed out that the applied prior art is considered to meet all of applicant’s limitations per rejections below. Most responses to arguments are addressed in rejections below.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 33 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bawolek (US 9625370).

	Regarding claim 33, Bawolek teaches a laser scanning microscope (an example microscope 102, 122 or 142, as shown in FIGS. 1A-1C, column 3, lines 23-27), comprising: a first illumination module (136, 156 or 158) with a laser light source (col. 6, lines 28-33, col. 7, lines 60-65 and col. 15, lines 11-15) ; a second illumination module (one or more optical elements 104, 124) with a carrier and with a plurality of light sources (106, 126), which are arranged on the carrier (i.e., a multitude of light sources 106, 126, and one or more photo detectors 108, 128 positioned within the microscope 102, 122 (carrier), col. 3, lines 28-32, col. 6, lines 49-51 and FIGS. 1A-1B); a specimen holder (stage 140, 152), which is configured to immobilize a specimen (e.g., biological sample) object in a beam path defined by the laser light source (col. 7, lines 57-59 and FIGS. 1B-1C); a detector (108, 128), which is suitable for detecting a fluorescence signal of the specimen object, wherein the second illumination module is arranged downstream of the specimen holder or upstream of the specimen holder in relation to the first illumination module (col. 3, lines 28-32, col. 6, lines 49-53, and col. 20, line 66 to col. 21, line 3 and as shown in FIGS. 1B-1C); a scanning optical unit (i.e., a raster scan, col. 2, lines 19-26); an objective (objective(s) 134 or 148, col. 6, lines 28-32, col. 7, lines 60-67, FIGS. 1A-1B); and wherein the scanning optical unit and the objective are arranged upstream of the specimen holder in relation to the first illumination module and in the beam path (as shown at least in FIGS. 1B-1C); and wherein the second illumination module is arranged such that one or more light sources of said second illumination module are arranged centrally so that light therefrom penetrates directly into the objective (i.e., the light sources 126 and photo detectors 128 may be positioned internally within the body tube 132, positioned internally within the objectives 134 (e.g., light sources are arranged centrally to penetrate light directly into objective), col. 6, lines 49-53 and as shown at least in FIG. 1B).

Regarding claim 38, Bawolek as set forth in claim 33 above further teaches the second illumination module is arranged between the scanning optical unit and the objective in the beam path or in the beam path in mirrored-in fashion (as shown at least in FIGS. 1B-1C).

Regarding claim 39, Bawolek teaches a detection spectrum of the detector is at least partly different from an emission spectrum of the light sources of the second illumination module (i.e., at least one of the light sources 106 may be operable to emit the light in or at a different wavelength the other light sources (e.g., a detection spectrum is at least partly different from an emission spectrum)… each of the light sources 106 may emit light at a different wavelength, col. 4, lines 40-54).

Regarding claim 40, Bawolek teaches a further detector (as shown in FIG. 1C, diagram 100C, another configuration of a table-top microscope 142 may include additional components, such as a camera 154, col. 7, lines 60-62), having a detection spectrum which at least partly overlaps with an emission spectrum of the light sources of the second illumination module (i.e., at least one of the light sources 106 may be operable to emit the light in or at a different wavelength the other light sources (e.g., a detection spectrum which at least partly overlaps with an emission spectrum)… each of the light sources 106 may emit light at a different wavelength, col. 4, lines 40-54).

	Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 33 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bawolek (US 9625370). 
Regarding claim 33, Bawolek teaches a laser scanning microscope (an example microscope 102, 122 or 142, as shown in FIGS. 1A-1C, column 3, lines 23-27), comprising: a first illumination module (136, 156 or 158) with a laser light source (col. 6, lines 28-33, col. 7, lines 60-65 and col. 15, lines 11-15) ; a second illumination module (one or more optical elements 104, 124) with a carrier and with a plurality of light sources (106, 126), which are arranged on the carrier (i.e., a multitude of light sources 106, 126, and one or more photo detectors 108, 128 positioned within the microscope 102, 122 (carrier), col. 3, lines 28-32, col. 6, lines 49-51 and FIGS. 1A-1B) ; a specimen holder (stage 140, 152), which is configured to immobilize a specimen (e.g., biological sample) object in a beam path defined by the laser light source (col. 7, lines 57-59 and FIGS. 1B-1C); a detector (108, 128), which is suitable for detecting a fluorescence signal of the specimen object, wherein the second illumination module is arranged downstream of the specimen holder or upstream of the specimen holder in relation to the first illumination module (col. 3, lines 28-32, col. 6, lines 49-53, and col. 20, line 66 to col. 21, line 3 and as shown in FIGS. 1B-1C); a scanning optical unit (i.e., a raster scan, col. 2, lines 19-26); an objective (objective(s) 134 or 148, col. 6, lines 28-32, col. 7, lines 60-67, FIGS. 1A-1B); and wherein the scanning optical unit and the objective are arranged upstream of the specimen holder in relation to the first illumination module and in the beam path (as shown at least in FIGS. 1B-1C); and wherein the second illumination module is arranged such that one or more light sources of said second (i.e., the light sources 126 and photo detectors 128 may be positioned internally within the body tube 132, positioned internally within the objectives 134 (e.g., light sources are arranged centrally to penetrate light directly into objective), col. 6, lines 49-53 and as shown at least in FIG. 1B).
Bawolek teaches each and every limitations of the claimed invention except for explicit teachings of the scanning optical unit and the objective are arranged upstream of the specimen holder in relation to the first illumination module and in the beam path, and the second illumination module are arranged centrally so that light therefrom penetrates directly into the objective.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a raster scan and the light sources 126 that can be arranged upstream and centrally of the specimen holder (stage 140) in relation to the first illumination module (136) within the body tube 132, as shown in FIG. 1B for the purpose of using light sources that emit light at different wavelengths may maximize a number of distinct samples that may be captured from a fixed number of light sources.

Regarding claim 38, Bawolek teaches the second illumination module is arranged between the scanning optical unit and the objective in the beam path or in the beam path in mirrored-in fashion.
Bawolek teaches each and every limitations of the claimed invention except for explicit teachings of the second illumination module is arranged between the scanning 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a raster scan and the light sources 126 that can be arranged between the scanning optical unit and the objective in the beam path, as shown in FIG. 1B for the purpose of using light sources that emit light at different wavelengths may maximize a number of distinct samples.

Regarding claim 39, Bawolek teaches a detection spectrum of the detector is at least partly different from an emission spectrum of the light sources of the second illumination module (i.e., at least one of the light sources 106 may be operable to emit the light in or at a different wavelength the other light sources (e.g., a detection spectrum is at least partly different from an emission spectrum)… each of the light sources 106 may emit light at a different wavelength, col. 4, lines 40-54).

Regarding claim 40, Bawolek teaches a further detector (as shown in FIG. 1C, diagram 100C, another configuration of a table-top microscope 142 may include additional components, such as a camera 154, col. 7, lines 60-62), having a detection spectrum which at least partly overlaps with an emission spectrum of the light sources of the second illumination module (i.e., at least one of the light sources 106 may be operable to emit the light in or at a different wavelength the other light sources (e.g., a detection spectrum which at least partly overlaps with an emission spectrum)… each of the light sources 106 may emit light at a different wavelength, col. 4, lines 40-54).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-35 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bawolek (US 9625370) in view of Menachem et al. (US PUB 20110285988).	


Regarding claim 34, Bawolek teaches the carrier has at least one light-transmissive region (i.e., a multitude of light sources 106, 126, and one or more photo detectors 108, 128 positioned within the microscope 102, 122 (carrier), col. 3, lines 28-32, col. 6, lines 49-51 and FIGS. 1A-1B).
Bawolek fails to teach the at least one light-transmissive region is embodied as an aperture that is arranged centrally on the carrier and/or arranged on the carrier in off-centered fashion.
	However, in a related field of endeavor Menachem teaches Light from the article 140 passes through an aperture 262 (that may be positioned at the center of symmetry of the dark field illumination unit 260 and especially at a center of supporting element 269), passes through a selected objective lens of turret 124, passes through beam splitter 123 and passes through the imaging lens 122 (para. [0130], FIGS. 2 & 7).
Illumination units 265a, 265b, etc. are located around ring 261 and illuminate article 140. It is noted that an illumination unit can be a LED or may include a LED and one or more optical components such as lenses, mirrors and the like (para. [0135], FIG. 7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bawolek such that light from the article (specimen) passes through an aperture that may be positioned at the center of symmetry of illumination units that are located around a ring formation as 

Regarding claim 35, Bawolek teaches a detector (i.e., a multitude of light sources 106, 126, and one or more photo detectors 108, 128 positioned within the microscope 102, 122 (carrier), col. 3, lines 28-32, col. 6, lines 49-51 and FIGS. 1A-1B).
Bawolek fails to teach a detector which is at least partly arranged in the aperture.
	However, in a related field of endeavor Menachem teaches Light from the article 140 passes through an aperture 262 (that may be positioned at the center of symmetry of the dark field illumination unit 260 and especially at a center of supporting element 269), passes through a selected objective lens of turret 124, passes through beam splitter 123 and passes through the imaging lens 122 (para. [0130], FIGS. 2 & 7).
Illumination units 265a, 265b, etc. are located around ring 261 and illuminate article 140. It is noted that an illumination unit can be a LED or may include a LED and one or more optical components such as lenses, mirrors and the like (para. [0135], FIG. 7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bawolek such that light from the article (specimen) passes through an aperture that may be positioned at the center of symmetry of illumination units that are located around a ring formation as taught by Menachem, for the purpose of improving the optical performance of the illumination units.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
March 05, 2022